Citation Nr: 1500822	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-16 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Veteran is represented by: 	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to October 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


REMAND

In November 2007, the Veteran submitted a claim of entitlement to service connection for a low back disorder, which was denied in a November 2008 rating decision.  After the Veteran submitted additional evidence in February 2009, a February 2010 rating decision confirmed and continued the previous denial of service connection for a low back disorder.  See 38 C.F.R. § 3.156(b) ("new and material evidence received prior to the expiration of the appeal period . . . will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (noting that decisions issued after the submission of new and material evidence within one year of the initial rating decision relate back to the original claim).  In June 2011, the Veteran perfected an appeal of his service connection claim.  

The evidence of record contains current diagnoses of a lumbosacral spine strain and degenerative disc disease of the lumbar spine.  The Veteran's service treatment records contain multiple and chronic complaints of and treatment for upper, middle, and lower back pain throughout service.  During an October 2014 hearing before the Board, the Veteran testified that he experienced low back pain continuously since service, but he did not seek medical attention until 2005, when he was suddenly unable to get out of bed one morning.  The earliest post-service treatment record in the Veteran's claims file is a February 2007 VA treatment record, which references a 2005 diagnosis of a herniated disc at L5.  

The Veteran was provided two VA examinations in connection with the above-captioned claim.  A July 2008 examiner opined as follows:

[The] [V]eteran got out of service in 1989 and worked in construction until 2004.  [H]e denies any further injury to [his] back.  [I]n the opinion of the examiner[,] it would be mere speculation to say there was a causal relationship to active duty injury and current back problems[.]

After the Veteran submitted a positive nexus opinion from his treating VA physician in February 2009, a second VA examination was provided in October 2009, with an addendum opinion submitted in December 2009.  In the December 2009 addendum, the examiner opined as follows:

There was a note from [March 1984] that mentioned a low back strain, with some physical therapy for low back in [May 1984].  However, [there were] no follow-up notes regarding that episode.  In [October 1985] there was low back pain after a fall [three] days prior, but no diagnosis or continued follow-up.  In [December 1987, there] was mention of back pain, but [it is] unclear what part of [the] back, [it] happened after [a] fall on ice, and [the Veteran was] diagnosed with [a] sore muscle.  [There are] no follow-up notes regarding this episode.  A note from [June 1989] indicated [a] pulled back [while working on a] truck, but [there was] no diagnosis, no physical exam noted, and no follow-up notes.  In [a] physical exam [in September 1989] there was mention of thoracic back pain, but no lumbar diagnosis on this separation physical.  There were no notes about [the] low back from that time to 2007, at which time [a] VA doctor mentioned L5 herniation that happened in 2005.  His doctor also mentioned [the Veteran] had been in construction work from 1989 [to] 2004.  Therefore, he may have had some low back condition due to work outside [of] service.  There was no chronic lumbar spine condition that existed throughout military service, and no chronic disorder since then per evidence until 2007.  Therefore[,] the current low back condition is less likely related to active duty.  There is no evidence of any current [degenerative disc disease] or [degenerative joint disease] of [the lumbosacral] spine based on recent imaging.

In other words, the current back condition that was found during the VA examination is less likely as not a continuation of the complaints shown during the Veteran's military service.

During the October 2014 hearing before the Board, the Veteran testified that his construction job did not involve heavy lifting, and he specifically denied experiencing any post-service injuries to his back.  The Veteran further testified that because he never sustained any low back injuries after service, he believed that the herniation must have occurred when he injured his back during service.  

The February 2009 VA examiner indicated that the Veteran worked in construction, and therefore, he may have experienced a low back condition due to his work after service.  However, in contrast to his testimony before the Board, a March 2007 mental health consultation note shows that the Veteran reported that he was injured while performing construction work in late 2004.  However, the record does not contain any information regarding the nature of that injury or whether the Veteran sustained any sort of trauma to his low back.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate or incomplete factual premise are not probative).  Moreover, the Veteran's claims file does not contain treatment records from 2005 regarding the herniated disc diagnosis or any other post-service treatment records prior to February 2007.  Consequently, the Board finds that a remand is necessary in order to obtain the Veteran's post-service treatment records, to specifically include those from 2004 to 2007 and obtain a supplemental opinion form a VA examiner based on the Veteran's complete medical history.

Furthermore, during the October 2014 hearing before the Board, the Veteran's representative indicated that the Veteran was receiving Social Security Administration (SSA) disability benefits due to, among other things, his low back disorder.  The Veteran's claims file does not contain any records from SSA.  VA has a duty to obtain relevant SSA records when it has notice that the Veteran is receiving SSA disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Because these documents are potentially relevant to his service connection claim, the Board finds that a remand is necessary in order to obtain the Veteran's complete SSA records, including all administrative decisions on his application for SSA disability benefits and all underlying medical records. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he identify all treatment providers for his lumbar spine, to include those from 2004 to 2007.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must attempt to obtain complete copies of the Veteran's SSA records, including all administrative decisions, medical records, and any other evidence considered by SSA as part of any claim for benefits submitted by the Veteran.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must then be afforded an appropriate VA examination to determine whether any previously or currently diagnosed low back disorder is related to his military service.  The claims file and all electronic records must be made available to the examiner, including all SSA records and any treatment records obtained by the RO, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed low back disorder was incurred in or due to the Veteran's active duty.  In so doing, the examiner must give a complete history of the Veteran's complaints regarding his back and the treatment the Veteran received during his military service as documented in his service treatment records.  The examiner must provide an opinion as to whether on service discharge the evidence shows a chronic low back disorder.  If an injury after service is shown, the examiner must state whether the Veteran's currently diagnosed low back disorder is related to any chronic low back disorder shown in service or service discharge or to any post-service injury shown by the evidence of record.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent and returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a low back disorder must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

